F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         MAR 6 2002
                            FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    FELMON L. LAURY,

                Plaintiff - Appellant,

    v.                                                No. 01-3038
                                               (D.C. No. 98-CV-3024-JWL)
    MICHAEL SEPANEK, Lieutenant of                     (D. Kansas)
    Custody, USP Leavenworth; DAVID
    THEODOROFF, Correctional Officer
    of Security, USP Leavenworth;
    DANIEL JACOBS, Correctional
    Officer of Security, USP Leavenworth;
    MARK WOLOWICZ, Correctional
    Officer of Security, USP Leavenworth;
    KEVIN NIKES, Correctional Officer
    of Security, USP Leavenworth;
    TIMOTHY PRESTON,

                Defendants - Appellees.


                             ORDER AND JUDGMENT         *




Before LUCERO , PORFILIO , and ANDERSON , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff brought suit against defendants pursuant to       Bivens v. Six Unknown

Named Agents of Federal Bureau of Narcotics           , 403 U.S. 388 (1971), alleging that

they violated his Eighth Amendment rights while he was incarcerated at the

United States Prison at Leavenworth. After dismissal of many claims and several

defendants for failure to state a claim and on summary judgment, plaintiff’s

excessive force and failure to supervise claims were tried by a jury. The jury

found in favor of defendants, and the district court entered judgment on the

verdict. Appearing pro se, plaintiff appeals.

       On appeal, plaintiff complains that he did not receive a fair trial. Because

the record on appeal does not include a trial transcript, we are unable to review

plaintiff’s allegations of trial error.   1
                                              Consequently, we affirm the judgment of the




1
       The district court denied plaintiff’s motion for a transcript at government
expense. Plaintiff does not challenge that ruling on appeal. We note, however,
that nothing in the record before us indicates an abuse of the district court’s
discretion under 28 U.S.C. § 753(f) to allow a transcript at government expense
where a plaintiff would present nonfrivolous issues that raise a substantial
question on appeal .

                                                -2-
district court entered on the verdict of the jury.    See McGinnis v. Gustafson ,

978 F.2d 1199, 1201 (10th Cir. 1992).

       In addition to the allegations of trial error, plaintiff’s brief could be read to

take issue with the district court’s pre-trial dismissal of his claims against

defendant Greenfield pursuant to Fed. R. Civ. P. 12(b)(6).        See Haines v. Kerner ,

404 U.S. 519, 520 (1972). To the extent plaintiff makes such a challenge (and we

note that it would require an    extremely liberal reading to reach that conclusion),

we lack jurisdiction to consider it. Plaintiff did not indicate an intent to appeal

the district court’s June 18, 1998 order dismissing the claims against defendant

Greenfield in either his notice of appeal or the docketing statement filed in this

appeal. Consequently, we have no jurisdiction to consider the 12(b)(6) dismissal

of the claims against Greenfield.      See Nolan v. U.S. Dep’t of Justice   , 973 F.2d

843, 846-47 (10th Cir. 1992).

       We AFFIRM the judgment of the district court.         2




                                                         Entered for the Court



                                                         John C. Porfilio
                                                         Circuit Judge



2
        We remind defendant that he remains obligated to make partial payments on
his filing fee until the fee is paid.

                                              -3-